DETAILED ACTION
In the response filed August 4, 2022, the Applicant amended claims 1, 6, 13, 16, 20, and 21.  Claims 1-6, 10-17, and 20-23 are pending in the current application.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim 20 was rejected for improper dependent form.  Examiner thanks the Applicant for revising and amending the claim language and hereby withdraws the rejection from the previous Office action. 

Applicant’s arguments for claims 1-6, 10-17, and 20-23 with respect to the 35 U.S.C. 101 rejection have been considered but are unpersuasive.  
Applicant argues that the additional limitations of integrate the abstract idea into a practical application as the claimed invention is an improvement in technology.  Examiner respectfully disagrees.  The amendments and claim limitations still, under broadest reasonable interpretation, describe or set-forth steps to “access and select and fund a first bank card number…to satisfy requirements of the issued promotional offer,” as well as “allowing redemption of unique promotional offers distributed as one-time-use bank card numbers that can be redeemed using traditional bank card processor rails and systems,” which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  
As discussed before in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “computing system including a server system, a payment processor system, a point-of-sale electronic device, and a consumer computing device,” communicating over a “communications network;” (claims 1, 13, and 21), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  Similar to storing data in a database, preloading promotional information onto a terminal is well-understood, routine and conventional.  Applicant’s arguments remain unpersuasive.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
As such, storing promotional information onto a terminal to be displayed after determining a user’s interaction does not integrate the claimed invention into a practical application.  The Applicant’s arguments remain unpersuasive and the 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments for claims 1-6, 10-17, and 20-23 with respect to the 35 U.S.C. 103 rejection has been considered but are not persuasive.  Applicant argues that Basu does not teach “receiving, at a point-of-sale electronic device, the first bank card number as at least partial payment for a purchase transaction;” and “using the point-of-sale electronic device to transmit an authorization request of the first bank card number and a purchase amount to the payment processor system.”  Examiner respectfully disagrees.  Basu discloses the one-time account issued to the user represents a customer account (Par. [0352]).  Basu also discloses that a transaction can be made to the merchant at a merchant POS terminal by presenting customer account information to the merchant (Par. [0436]). Finally, Basu teaches that the merchant using a transaction terminal enters the amount of purchase, as well as the consumer account and transmits the information to the transaction handler as an authorization request (Par. [0393], [0394]).  As such, Basu discloses “receiving, at a point-of-sale electronic device, the first bank card number as at least partial payment for a purchase transaction;” and “using the point-of-sale electronic device to transmit an authorization request of the first bank card number and a purchase amount to the payment processor system.”  Applicant’s arguments remain unpersuasive.
Applicant argues there is nothing to indicate that one of ordinary skill in the art would find it necessary or obvious to look to other systems to address any deficiency of Basu.  Examiner respectfully disagrees.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As such, Applicant’s arguments remain unpersuasive and the 35 U.S.C. 103 rejection is hereby maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-17, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-6, 10-17, and 20-23 are drawn to methods, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 13 (representative of claims 1 and 21) recites/describes the following steps:
“receiving… an electronic communication comprising information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers;”
“recording a receipt of funding for the promotional offer campaign…, representing funds and fees to provide redemption of a determined number of the initial promotional offer;” 
“serialize the determined number of the promotional offer with unique serial numbers;”
“automatically recording the serialized promotional offers on a blockchain…;”
“associating a one-time-use unique bank card number with each of the determined number of the initial promotional offer and storing each unique bank card number on the block chain…with its associated serial number;”
“receiving an electronic instruction at the server system defining an issued promotional offer to issue to a consumer;”
“automatically transmitting, according to the electronic instruction, one of the bank card numbers… as a received promotional offer, whereby the consumer is enabled to use the bank card number at a point of sale to redeem the received promotional offer;”
“receiving…the first bank card number as at least partial payment for a purchase transaction;” 
“transmit an authorization request of the first bank card number and a purchase amount to the payment processor system;” 
“receiving…an indication that the bank card number was used at the point of sale to redeem the received promotional offer as a redeemed promotional offer, the electronic indication comprising the bank card number and a purchase amount;”
“confirm on the blockchain that the redeemed promotional offer associated with the bank card number has not yet been used;” 
“direct a payment for redemption of the redeemed promotional offer to a merchant associated with the point of sale within one week of redemption;” and 
“updating the blockchain… to show that the redeemed promotional offer has been used, such that the server system will not authorize further uses of the bank card number.”
These steps, under broadest reasonable interpretation, describe or set-forth funding and settlement of a promotional offer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “computing system including a server system, a payment processor system, a point-of-sale electronic device, and a consumer computing device,” communicating over a “communications network;” (claims 1, 13, and 21). 
The requirement to execute the claimed steps/functions using “computing system including a server system, a payment processor system, a point-of-sale electronic device, and a consumer computing device,” communicating over a “communications network;” (claims 1, 13, and 21), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 10-12, 14-17, 20, 22, and 23, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 10-12, 14-17, 20, 22, and 23, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “computing system including a server system, a payment processor system, a point-of-sale electronic device, and a consumer computing device,” communicating over a “communications network;” (claims 1, 13, and 21), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  
The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-6, 10-12, 14-17, 20, 22, and 23, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-6, 10-12, 14-17, 20, 22, and 23, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11, 12, and 21-23, are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US Pub. No. 2013/0197991 A1), hereinafter Basu, in view of Rohlfing et al. (US Pub. No. 2017/0323294 A1), hereinafter Rohlfing.
Regarding claim 1, Basu discloses a method distributively performed in a distributed, communicatively connected computing system including a server system, a payment processor (Par. [00349], integrated into a payment processing system), a point-of-sale electric device (Par. [0051], transaction terminal), and a consumer computing device (Par. [0054], account identification device), the method for facilitating improved, rapid settlement in the promotional offer industry, comprising: causing a server system to associate a plurality of one-time-use unique bank card numbers (Par. [0046], one-time account number) with a plurality of initial promotional offers, whereby each initial promotional offer is uniquely associated with a single one-time-use unique bank card number and with a promotional offer value electronically stored in a database of the server (Par. [0359]), stores details of deal transaction; Par. [0365], store data to associated the offer with an account), thereby ensuring that each initial promotional offer can only be electronically redeemed a single time for the associated promotional offer value (Par. [0352], one-time use in connection with the redemption of the deal); 
receiving electronic instructions at the server system defining an issued promotional offer (Par. [0367], terms of deal received); 
using a processor of the server system to access and select and fund a first bank card number of the plurality of one-time-use unique bank card numbers from the computer-readable storage of the server system to satisfy requirements of the issued promotional offer (Par. [0358], deal is associated with a one-time account number); 
using an electronic transmission interface of the server system to electronically transmit the first bank card number to a consumer computing device over an electronic communications network as a received promotional offer (Par, [0360], one-time account number that was received by user), whereby the consumer computing device is enabled to provide the first bank card number at a point of sale to redeem the received promotional offer (Par. [0360], one-time account number transmitted to transaction terminal for checkout); and
receiving, at a point-of-sale electronic device, the first bank card number as at least partial payment for a purchase transaction (Par. [0352], the one-time account issued to the user represents a customer account; Par. [0436], a transaction can be made to the merchant at a merchant POS terminal by presenting customer account information to the merchant; ); 
using the point-of-sale electronic device to transmit an authorization request of the first bank card number and a purchase amount to the payment processor system (Par. [0393], [0394], the merchant using a transaction terminal enters the amount of purchase, as well as the consumer account and transmits the information to the transaction handler as an authorization request);
receiving, at the server system from the payment processor system and over the electronic communications network, an electronic indication that the first bank card number was used at the point of sale to redeem the received promotional offer (Par. [0362], redemption via one-time account number initiates transfer for settlement), the electronic indication comprising the first bank card number and a purchase amount (Par. [0359], transaction details and account number transmitted).
Basu does not explicitly disclose automatically directing an electronic payment for redemption of the received promotional offer to a merchant associated with the point-of-sale electronic device within one week of receipt of the indication that the bank card number was used at the point of sale.  Rohlfing teaches allocating payment for redemption of the received promotional offer within one week of receipt of the indication that the bank card number was used at the point of sale (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 2, Basu discloses further comprising: upon association of each unique one-time-use bank card numbers with their initial promotional offer, writing the association of each bank card number with their initial promotional offer as a transaction (Par. [0352], one-time use in connection with the redemption of the deal); and upon reception of the indication that the first bank card number was used at the point of sale, writing a record of redemption of the received promotional offer (Par. [0359]), stores details of deal transaction). 
Basu does not explicitly disclose upon association of the bank card number with the initial promotional offer, writing the association of the bank card number with the initial promotional offer as a transaction on a blockchain; and upon reception of the indication that the bank card number was used at the point of sale, writing a record of redemption of the received promotional offer to the blockchain.  Rohlfing teaches writing the association of the bank card number with the initial promotional offer (Par. [0052], transaction data includes account number and offer data) as a transaction on a blockchain (Par. [0026], transactions are posted as a ledger of electronic transactions in the blockchain); and upon reception of the indication that the bank card number was used at the point of sale, writing a record of redemption of the received promotional offer to the blockchain (Par. [0026], transactions are posted as a ledger of electronic transactions in the blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 3, Basu does not explicitly disclose wherein payment is electronically directed to the merchant associated with the point of sale within three days after redemption of the received promotional offer.  Rohlfing teaches wherein payment is electronically directed to the merchant associated with the point of sale within three days after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4, Basu does not explicitly disclose wherein payment is electronically directed to the merchant associated with the point of sale within one day after redemption of the received promotional offer.  Rohlfing teaches wherein payment is electronically directed to the merchant associated with the point of sale within one day after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, Basu discloses further comprising assigning a value of each initial promotional offer to the associated bank card number upon association of the associated bank card number with such initial promotional offer and storing the assigned value of such initial promotional offer on storage of the server system (Par. [0352], one-time use in connection with the redemption of the deal), whereby the bank card number can be used as partial payment in an amount of the received promotional offer (Par. [0360], one-time account number transmitted to transaction terminal for checkout).
Regarding claim 6, Basu discloses wherein on redemption of the received promotional offer at the point-of-sale electronic device, the first bank card number is transmitted to a third-party bank card authorization processor (Par. [0272], offer funded by a third party, transaction handler settles the transaction).
Regarding claim 11, Basu discloses wherein the bank card number is transmitted to an app operating on the consumer computing device, and wherein payment for redemption of the received promotional offer is allocated to a consumer account associated with the app (Par. [0350], computing device with mobile application; Par. [0352]).
Regarding claim 12, Basu discloses wherein receiving an indication from a point-of-sale electronic device that the bank card number was used at the point of sale to redeem the received promotional offer represents entry of the bank card number at a point-of-sale computing device (Par. [0360], one-time account number transmitted to transaction terminal for checkout), an authorization transaction between the point-of-sale computing device and an authorization server system (Par. [0362], redemption via one-time account number initiates transfer for settlement), and receipt of an acknowledgement of use of the bank card number from the authorization server system (Par. [0359], transaction details and account number transmitted).
Regarding claim 21, Basu discloses a method distributively performed in a distributed, communicatively connected computing system including a server system, a payment processor (Par. [00349], integrated into a payment processing system), a point-of-sale electric device (Par. [0051], transaction terminal), and a consumer computing device (Par. [0054], account identification device), the method for facilitating improved, rapid settlement to consumers' rewards accounts in the promotional offer industry, comprising: 
causing a server system to associate a plurality of one-time-use unique bank card numbers (Par. [0046], one-time account number) with a plurality of initial promotional offers, whereby each initial promotional offer is uniquely associated with a single one-time-use unique bank card number and with a promotional offer value electronically stored in a database of the server (Par. [0359]), stores details of deal transaction; Par. [0365], store data to associated the offer with an account), thereby ensuring that each initial promotional offer can only be electronically redeemed a single time for the associated promotional offer value (Par. [0352], one-time use in connection with the redemption of the deal); 
receiving electronic instructions at the server system defining an issued promotional offer (Par. [0367], terms of deal received); 
using a processor of the server system to access and select and fund a first bank card number of the plurality of one-time-use unique bank card numbers from the computer-readable storage of the server system to satisfy requirements of the issued promotional offer (Par. [0358], deal is associated with a one-time account number); 
using an electronic transmission interface of the server system to electronically transmit the first bank card number to a consumer computing device over an electronic communications network as a received promotional offer (Par, [0360], one-time account number that was received by user), whereby the consumer computing device is enabled to provide the first bank card number at a point of sale to redeem the received promotional offer (Par. [0360], one-time account number transmitted to transaction terminal for checkout); 
receiving, at a point-of-sale electronic device, the first bank card number as at least partial payment for a purchase transaction (Par. [0352], the one-time account issued to the user represents a customer account; Par. [0436], a transaction can be made to the merchant at a merchant POS terminal by presenting customer account information to the merchant; ); 
using the point-of-sale electronic device to transmit an authorization request of the first bank card number and a purchase amount to the payment processor system (Par. [0393], [0394], the merchant using a transaction terminal enters the amount of purchase, as well as the consumer account and transmits the information to the transaction handler as an authorization request);
receiving, at the server system from the payment processor system and over the electronic communications network, an electronic indication that the first bank card number was used at the point of sale to redeem the received promotional offer (Par. [0362], redemption via one-time account number initiates transfer for settlement), the electronic indication comprising the first bank card number and a purchase amount (Par. [0359], transaction details and account number transmitted); and 
directing an electronic credit for redemption of the received promotional offer to a consumer rewards account associated with the consumer computing device (Par. [0509].
Basu does not explicitly disclose directing an electronic credit for redemption of the received promotional offer associated with the consumer computing device within one week of receipt of the indication that the bank card number was used at the point of sale.  Rohlfing teaches allocating payment for redemption of the received promotional offer within one week of receipt of the indication that the bank card number was used at the point of sale (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 22, Basu discloses wherein the first bank card number has no redeemable value at the point of sale, whereby the bank card number cannot be used as a traditional bank card for partial payment in redemption of the received promotional offer (Par. [0362], redemption via one-time account number initiates transfer for settlement), but wherein on redemption of the received promotional offer, the bank card number is transmitted over the electronic communications network to a third-party bank card authorization processor for a no-value authentication that the received promotional offer was used (Par. [0272], offer funded by a third party, transaction handler settles the transaction).
Regarding claim 23, Basu discloses wherein the bank card number is transmitted to an app operating on the consumer computing device, and wherein payment for redemption of the received promotional offer is allocated to a consumer account associated with the app (Par. [0350], computing device with mobile application; Par. [0352]).

Claims 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basu ((US Pub. No. 2013/0197991 A1)) in view of Rohlfing (US Pub. No. 2017/0323294 A1) and Harris et al. (US Pub. No. 2015/0348169 A1), hereinafter Harris.
Regarding claim 10, Basu does not explicitly disclose further comprising: recording a receipt of payment for the initial promotional offer at the server system at or before a time when the bank card number is associated with the initial promotional offer from a promoter; and storing the payment for the initial promotional offer in a promotional offer account; wherein the step for directing an electronic payment for redemption of the received promotional offer comprises an electronic transfer of money for the received promotional offer from the promotional offer account.
Harris teaches recording a receipt of payment for the initial promotional offer at the server system at or before a time when the bank card number is associated with the initial promotional offer from a promoter  (Par. [0436], manufacturer purchase iPON credits and offer the discount as part of the sale to entice buyers); and 
storing the record of payment for the initial promotional offer in a promotional offer account at the server system; wherein the step for directing an electronic payment for redemption of the received promotional offer comprises an electronic transfer of money for the received promotional offer from the promotional offer account and a record of such transfer of money at the server system (Par. [0437], Manufacturer coupons provide a discount at the Point Of Sale, and the manufacturer refunds to the retailer this discount after the same is made. These manufacturer coupons would reside in the customer's account, along with other iPONs, and could be transferred or sold to other customers with iPON accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain coupon system of Basu and Rohlfing to include the intelligent coupon abilities of Harris as a need exists for dynamic discount coupons tied to a customer to prevent lost sales and inefficient utilization of resources (Harris, Par. [0005]).  Storing value of the promotional offer to provide dynamic coupons would enable a blockchain coupon system prevent lost sales and inefficient utilization of resources.
Regarding claim 13, Basu discloses a method distributively performed in a distributed, communicatively connected computing system including a server system, a payment processor (Par. [00349], integrated into a payment processing system), a point-of-sale electric device (Par. [0051], transaction terminal), and a consumer computing device (Par. [0054], account identification device), the method for preventing fraud in the promotions offer industry, comprising: 
associating a one-time-use unique bank card number (Par. [0046], one-time account number) with each of the determined number of the initial promotional offer (Par. [0359]), stores details of deal transaction; Par. [0365], store data to associated the offer with an account); 
receiving electronic instructions at the server system defining an issued promotional offer (Par. [0367], terms of deal received); 
automatically transmitting, according to the electronic instruction, one of the bank card numbers from the server system to a consumer computing device over a communications network as a received promotional offer (Par, [0360], one-time account number that was received by user), whereby the consumer is enabled to use the bank card number at a point of sale to redeem the received promotional offer (Par. [0360], one-time account number transmitted to transaction terminal for checkout); 
receiving, at a point-of-sale electronic device, the first bank card number as at least partial payment for a purchase transaction (Par. [0352], the one-time account issued to the user represents a customer account; Par. [0436], a transaction can be made to the merchant at a merchant POS terminal by presenting customer account information to the merchant; ); 
using the point-of-sale electronic device to transmit an authorization request of the first bank card number and a purchase amount to the payment processor system (Par. [0393], [0394], the merchant using a transaction terminal enters the amount of purchase, as well as the consumer account and transmits the information to the transaction handler as an authorization request); and
receiving, at the server system from the payment processor system and over the communications network, an electronic indication that the bank card number was used at the point of sale to redeem the received promotional offer as a redeemed promotional offer (Par. [0362], redemption via one-time account number initiates transfer for settlement), the electronic indication comprising the first bank card number and a purchase amount (Par. [0359], transaction details and account number transmitted).
Basu does not explicitly disclose storing each unique bank card number on the blockchain maintained by the server system with its associated serial number;
receiving, at the server system, an electronic communication comprising information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers; 
recording a receipt of funding for the promotional offer campaign at the server system, representing funds and fees to provide redemption of a determined number of the initial promotional offer; 
causing the server system to automatically serialize the determined number of the promotional offer with unique serial numbers; 
automatically recording the serialized promotional offers on a blockchain maintained by the server system;
using the server system to confirm on the blockchain that the redeemed promotional offer associated with the bank card number has not yet been used;
using the server system to direct a payment for redemption of the redeemed promotional offer to a merchant associated with the point of sale within one week of redemption; and 
updating the blockchain maintained by the server system to show that the redeemed promotional offer has been used, such that the server system will not authorize further uses of the bank card number. 
Harris teaches receiving, at the server system, an electronic communication comprising information regarding and defining a promotional offer campaign involving providing an initial promotional offer to a plurality of consumers (Par. [0436], A kitchen cabinet manufacturer could offer an iPON™ credit on a specific brand of refrigerator); 
recording a receipt of funding for the promotional offer campaign at the server system, representing funds and fees to provide redemption of a determined number of the initial promotional offer (Par. [0436], manufacturer purchase iPON credits and offer the discount as part of the sale to entice buyers); 
causing the server system to automatically serialize the determined number of the promotional offer with unique serial numbers (Par. [0231], Each iPON has an associated promotional code or unique serial number. This promotional code or serial number is used to identify the serialized iPON); 
automatically recording the serialized promotional offers on a blockchain maintained by the server system (Par. [0187], security features may include a combination credit/debit card account, a current transaction and any or all iPON field information and registering it in a cryptocurrency blockchain ledger system).
Rohlfing teaches storing each unique bank card number on the blockchain maintained by the server system with its associated serial number (Par. [0052], transaction data includes account number and offer data; Par. [0026], transactions are posted as a ledger of electronic transactions in the blockchain); using the server system to confirm on the blockchain that the redeemed promotional offer associated with the bank card number has not yet been used (Par. [0046], validation of transactions made on blockchain network);
using the server system to direct a payment for redemption of the redeemed promotional offer to a merchant associated with the point of sale within one week of redemption (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount); and 
updating the blockchain maintained by the server system to show that the redeemed promotional offer has been used, such that the server system will not authorize further uses of the bank card number (Par. [0026], transactions are posted as a ledger of electronic transactions in the blockchain).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the intelligent coupon abilities of Harris as a need exists for dynamic discount coupons tied to a customer to prevent lost sales and inefficient utilization of resources (Harris, Par. [0005]).  Storing value of the promotional offer to provide dynamic coupons would enable a blockchain coupon system prevent lost sales and inefficient utilization of resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu and Harris to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu and Harris the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 14, Basu discloses further comprising assigning a value of the initial promotional offer to the bank card number and electronically funding the bank card number upon association of the bank card number with the initial promotional offer (Par. [0352], one-time use in connection with the redemption of the deal; Par. [0362], funding transferred), whereby the bank card number can be used as partial payment in an amount of the received promotional offer (Par. [0360], one-time account number transmitted to transaction terminal for checkout).
Regarding claim 15, Basu discloses wherein on redemption of the received promotional offer at a point-of-sale electronic device, the bank card number is transmitted from the point-of-sale electronic device to a third-party bank card authorization processor (Par. [0272], offer funded by a third party, transaction handler settles the transaction).
Regarding claim 16, Basu discloses wherein payment for redemption of the received promotional offer is directed to a merchant operating the point-of-sale electronic device associated with the point of sale (Par. [0408], entity pays merchant).
Regarding claim 17, Basu does not explicitly disclose wherein payment is directed to a merchant associated with the point of sale within three days after redemption of the received promotional offer.  Rohlfing teaches wherein payment is directed to a merchant associated with the point of sale within three days after redemption of the received promotional offer (Par. [0034], If validation of the record of guaranteed payment is successful, then the acquirer processing server 110 may instantaneously credit a transaction account associated with the merchant system 108 for the transaction amount).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-time use number transaction system of Basu to include the payment settlement abilities of Rohlfing as a need exists for a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions (Rohlfing, Par. [0004]).  By enabling the use of the guarantee with multiple payment instruments and transaction types, the guarantee may be used in more situations with a higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the transaction system of Basu the allocating abilities of Rohlfing since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20, Basu discloses wherein the bank card number is transmitted to an app operating on the consumer computing device (Par. [0350], computing device with mobile application; Par. [0352]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681